CORE LABORATORIES N.V.
2006 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN
(As Approved Effective as of June 28, 2006)


Restricted Share Award
Agreement


 


 
THIS AGREEMENT is made effective as of the 1st day of April, 2011, between Core
Laboratories N.V., a Dutch limited liability company (the “Company”), and
[non-employee director] (“Participant”), on terms approved by the Compensation
Committee of the Company on February 8, 2011 and by the Board of Supervisory
Directors on February 24, 2011, and as described in the 2011 annual proxy
statement first filed on March 8, 2011, with final terms approved by the
Compensation Committee on March 28, 2011 and by the Board of Supervisory
Directors on March 30, 2011 in order to carry out the purposes of the Core
Laboratories N.V. 2006 Nonemployee Director Stock Incentive Plan as amended (the
“Plan”), by issuing Participant unfunded and unsecured rights to acquire shares
of common stock of the Company, subject to certain restrictions, and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Participant hereby agree as follows:
 
 I.
 
Definitions
 
1.1 Definitions
 
.  Wherever used in this Agreement, the following words and phrases when
capitalized will have the meanings ascribed below, unless the context clearly
indicates to the contrary, and all other capitalized terms used in this
Agreement, which are not defined below, will have the meanings set forth in the
Plan.
 
(1)           “Agreement” means this Restricted Share Award Agreement between
Participant and the Company.
 
(2)           “Board Succession Plan” means that Plan as filed by the Company on
Form 8-K on March 7, 2011, wherein it was described that the six Directors
serving as of March 2, 2011 would rotate off of the Board on a schedule of one
per year, beginning effective as of the 2011 annual meeting.  Departure by
Directors pursuant to such Plan will not deprive the Directors of the right to
have the Restricted Shares Vest.
 
(3)           “Date of Grant” means, with respect to each grant of Restricted
Shares, the applicable Date of Grant set forth on Appendix A of this Agreement.
 
(4)           “Directors” means the non-employee members of the Supervisory
Board.
 
(5)           “Forfeiture Restrictions” means the Forfeiture Restrictions as set
forth in Section 3.1 herein.
 

 
 

--------------------------------------------------------------------------------

 



 
(6)           “Restricted Period” means, with respect to each grant of
Restricted Shares, the three-year period commencing in April 1,, 2011 and ending
on March 31, 2014.
 
(7)           “Restricted Shares” means the right to acquire Common Shares
issued in Participant’s name pursuant to this Agreement, subject to the
Forfeiture Restrictions, and as the context may require, any such Common Shares
so issued in Participant’s name.
 
 (8)           “Service” means Participant’s status as a non-employee
supervisory director of the Company.
 
(9)           “Succession Termination” means termination from the Supervisory
Board pursuant to the schedule described in the Board Succession Plan.
 
(10)           “Vest” means the lapse of the Forfeiture Restrictions with
respect to all or a portion of the Restricted Shares.
 
1.2 Number and Gender
 
.  Wherever appropriate herein, words used in the singular will be considered to
include the plural, and words used in the plural will be considered to include
the singular.  The masculine gender, where appearing herein, will be deemed to
include the feminine gender where appropriate.
 
1.3 Headings of Articles and Sections
 
.  The headings of Articles and Sections herein are included solely for
convenience.  If there is any conflict between such headings and the text of
this Agreement, the text will control.  All references to Articles, Sections,
and Paragraphs are to this document unless otherwise indicated.
 
 II.
 
Award of Restricted Shares
 
2.1 Award of Restricted Shares
 
.  Effective as of the Date of Grant, the Company awards to Participant the
right to receive, after and to the extent the Forfeiture Restrictions lapse, the
number of Common Shares set forth on Appendix A of this Agreement, subject to
certain restrictions and shall be herein referred to as the “Restricted
Shares.”  The rights awarded to Participant pursuant to this Agreement are
unsecured and unfunded rights to receive the Restricted Shares, which rights
shall be subject to the terms, conditions, and restrictions set forth in this
Agreement and the Plan.  Participant hereby accepts the Restricted Shares and
agrees with respect thereto to the terms and conditions set forth in this
Agreement and the Plan.
 
2.2 Subsequent Awards
 

 
2

--------------------------------------------------------------------------------

 



 
.  In the sole discretion of the Company, subsequent grants of Restricted Shares
to Participant, if any, may be evidenced by amending Appendix A of this
Agreement to reflect such subsequent grant.  Any such subsequent grant of
Restricted Shares shall be issued upon acceptance by Participant and upon
satisfaction of the conditions of this Agreement and the Plan.  Participant
shall accept any such subsequent grant of Restricted Shares when issued and
agrees with respect thereto to the terms and conditions set forth in this
Agreement and the Plan.  Regardless of the number of subsequent grants of
Restricted Shares, if any, evidenced by this Agreement, this Agreement shall be
interpreted to apply separately to each grant of Restricted Shares.
 
 III.
 
Forfeiture Restrictions
 
3.1 Forfeiture Restrictions.
 
(a)           The Restricted Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent then subject to the Forfeiture Restrictions (as hereinafter
defined).  In the event of termination of Participant’s Service for reasons
other than Succession Termination, death or disability, Participant shall, for
no consideration, forfeit to the Company all Restricted Shares to the extent
then subject to the Forfeiture Restrictions.  The prohibition against transfer
and the obligation to forfeit and surrender Restricted Shares to the Company
upon termination of Service for reasons other than Succession Termination, death
or disability are herein referred to as the “Forfeiture Restrictions.”
 
(b)           The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Shares.  The prohibitions of this
Section 3.1 shall not apply to the transfer of Restricted Shares pursuant to a
plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement.
 
 IV.
 
Vesting
 
4.1 Vesting/Lapse of Forfeiture Restrictions
 
.
 
(a)           Except as provided in Section 4.2 and Section 4.3, no Restricted
Shares shall Vest if Participant’s Service is terminated prior to the last day
of the Restricted Period for reasons other than Succession Termination, death or
disability.
 
4.2 Acceleration of Vesting
 
.  In the event of a Change in Control prior to the last day of a Restricted
Period and while Participant is in the Service of the Company or a Subsidiary
(or in the event of a termination of
 

 
3

--------------------------------------------------------------------------------

 

 Participant’s Service for any reason whatsoever prior to the last day of a
Restricted Period and upon the date upon which a Change in Control occurs), all
of the Restricted Shares with respect to such Restricted Period shall Vest as of
the effective date of such Change in Control.
 
4.3 Effect of Termination of Service on Vesting.
 
(a)           Upon termination of Participant’s Service for any reason other
than Succession Termination, death or disability, the Restricted Shares shall be
immediately forfeited to the extent not then Vested.
 
(b)           Upon termination of Participant’s Service by reason of Succession
Termination, death or disability, the Restricted Shares shall not be immediately
forfeited, but rather shall become Vested as of the end of the Restricted
Period, to be delivered to the Participant upon the expiration of the Restricted
Period and not upon termination for one of these reasons.
 
 V.
 
Delivery of Restricted Shares
 
5.1 Delivery of Restricted Shares
 
.  As soon as practicable after the Restricted Shares become Vested, and subject
to the tax withholding referred to in Section 7.4, the Company shall deliver to
Participant stock certificates, or an equivalent evidence of share ownership,
issued in Participant’s name for the number of such Vested Restricted Shares.
 
 VI.
 
Status of Restricted Shares and Restrictions
 
6.1 Status of Restricted Shares
 
.  With respect to the status of the Restricted Shares, at the time of execution
of this Agreement Participant understands and agrees to all of the following:
 
(a)           Participant agrees that the Restricted Shares will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws, whether federal or state.
 
(b)           Participant agrees that (i) the Company may refuse to register the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law, and (ii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
Restricted Shares.
 
6.2 Certificates and Shareholder Rights
 
.  Restricted Shares shall not constitute issued and outstanding shares of
Common Shares until issued and delivered in accordance with this Agreement and
the Plan.  Prior to the time the
 

 
4

--------------------------------------------------------------------------------

 

Restricted Shares are issued and delivered, Participant will not have the right
to vote any Restricted Shares, to receive or retain any dividends or
distributions paid or distributed on issued and outstanding shares of Common
Shares or to exercise any other rights, powers and privileges of a shareholder
with respect to any Restricted Shares.  In accordance with the provisions of
Article V, the Company shall deliver to Participant stock certificates, or an
equivalent evidence of share ownership, issued in Participant’s name for the
number of Restricted Shares that have become Vested.
 
6.3 Corporate Acts
 
.  The existence of the Restricted Share awards shall not affect in any way the
right or power of the Supervisory Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding; provided, however, that in the event of a stock split, stock
dividend paid in shares, or similar reorganization affecting all or
substantially all of the Company’s shares, the Restricted Shares shall similarly
and automatically be split or reorganized without further action or decision by
the Company or the Committee.  The prohibitions of Section 3.1 shall not apply
to the transfer of Restricted Share awards pursuant to a plan of reorganization
of the Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement.
 
 VII.
 
Miscellaneous
 
7.1 Service Relationship
 
.  For purposes of this Agreement, any question as to whether and when there has
been a termination of Participant’s Service, and the cause of such termination,
shall be determined by the Committee, and its determination will be final.
 
7.2 Notices
 
.  For purposes of this Agreement, notices and all other communications provided
for herein will be in writing and will be deemed to have been duly given when
personally delivered or (i) if Participant is outside of the United States at
the time of transmission of such notice, when sent by courier, facsimile, or
electronic mail, and (ii) if Participant is within the United States at the time
of transmission of such notice, when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company at its principal executive office and to Participant at the last address
filed with the Company or to such other address as either party may furnish to
the other in writing in accordance herewith, except that notices of changes of
address will be effective only upon receipt.
 

 
5

--------------------------------------------------------------------------------

 



 
7.3 Restrictions on Transfer of Shares
 
.  No Restricted Shares may be sold, exchanged, transferred (including, without
limitation, any transfer to a nominee or agent of Participant), assigned,
pledged, hypothecated, or otherwise disposed of, including by operation of law,
in any manner that violates the Forfeiture Restrictions and any other provisions
of this Agreement, and, until the date on which such Forfeiture Restrictions
lapse, any such attempted disposition shall be void.  The Company shall not be
required (i) to transfer on its books any shares that will have been transferred
in violation of this Agreement or (ii) to treat as owner of such shares, to
accord the right to vote as such owner, or to pay dividends to any transferee to
whom such shares will have been so transferred.
 
7.4 Withholding of Tax
 
.  To the extent that the receipt of Restricted Shares or the lapse of any
Forfeiture Restriction results in compensation income to Participant for federal
or state income tax purposes, Participant shall deliver to the Company at the
time of such event such amount of money or Common Shares as the Company may
require to meet all obligations under applicable tax laws or regulations, and,
if Participant fails to do so, the Company is authorized to withhold or cause to
be withheld from any cash or Common Shares remuneration then or thereafter
payable to Participant for any tax attributable to the Participant required to
be withheld by reason of such resulting compensation income.
 
7.5 No Employment Rights Conferred
 
.  No provision of this Agreement shall confer any right upon Participant to
employment with the Company or any Subsidiary, if applicable.
 
7.6 Limitation of Rights
 
.  No provision of this Agreement shall be construed to give Participant or any
other person any interest in any fund or in any specified asset or assets of the
Company or a Subsidiary.
 
7.7 Binding Effect
 
.  This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all persons lawfully claiming under Participant.
 
7.8 Governing Law
 
.  This Agreement shall be governed by, and construed in accordance with, the
laws of the state of Texas.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Participant has executed this
Agreement, all effective as of the Date of Grant.
 

 
6

--------------------------------------------------------------------------------

 



 
CORE LABORATORIES N.V., by its sole managing director, Core Laboratories
International B.V.


By: ______________________________________

Name: Jan Willem Sodderland

Title: Managing Director of Core Laboratories International B.V.



 
PARTICIPANT



 
By: ______________________________________



Printed Name: _____________________________



 
7

--------------------------------------------------------------------------------

 

APPENDIX A
 
Restricted Share Award
Agreement


 


AWARD OF RESTRICTED SHARES
PER TERMS APPROVED BY THE COMPENSATION COMMITTEE AND SUPERVISORY BOARD IN
FEBRUARY 2011 AND AS DESCRIBED IN THE 2011 PROXY STATEMENT
 


 
 
Effective Date of
Grant
Number of Restricted
Shares
 
 
Restricted
Period
Begins
 
 
Restricted
Period Ends
   
 
 
 
Initial
April 1, 2011
$150,000 divided by the closing price of the stock on March 31, 2011 (rounded up
to the nearest whole share).  The closing stock price on March 31, 2011 was
$102.17 resulting in an award of 1,469 shares
 
April 1, 2011
 
March 31, 2014
   
_____(Company)
 
_____(Director)
                                               



 


 

A-1
 
 

--------------------------------------------------------------------------------

 
